Case 1:18-cv-04151-AMD-PK Document 15 Filed 10/17/18 Page 1 of 1 PagelD #: 85

UNITED STATES DISTRICT COURT
BASTERN DISTRICT OF NEW YORE

 

BORIS SHAULOYV,
Plaintiff,
- against -

THE STATE OF NEW YORE, et.al.

Defendants.

 

- dd

18-CV-4151 (AMDJPK)

RULE 41(eXIMA)®) NOTICE OF
VOLUNTARY DISMISSAL OF ALL
CLAIMS AGAINST DEFENDANT
STATE OF NEW YORK

x

Pursuant to Federal Rule of Civil Procedure 41(a)(1 (A)G), plamtif® Boris Shaviov hereby

voluntarily dismisses the State of New York as a party defendant, and voluntarily dismisses all

claims that plamtiff had asserted in this case against defendant State of New York with prejudice.

Dated: New York, New York
Octobergz, 2018

BARRY R. FEERST & ASSOCIATES
Attorneys for Plaintiff Lf y

f.

BARRY R. FEERST
194 South 8” Street
Brookivn, NY 11211
Tel: 718-384-9111
Fax: 718-3844-5999
Barry@briesg.com

 
 
  
       

 
